Citation Nr: 0925805	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected seizure disorder from October 2006.


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by which the RO granted 
service connection for idiopathic seizures to which it 
assigned a 10 percent disability evaluation.  The Veteran is 
contesting the initial rating assigned.  

The Board observes that via the May 2006 rating decision, the 
RO assigned an effective date of September 17, 2002 for the 
grant of service connection for idiopathic seizures.  The 
Veteran appealed that effective date, and by June 2007 rating 
decision, the RO assigned an effective date of August 5, 1997 
for the grant of service connection for a seizure disorder.  
The Veteran, however, is not seeking an increased rating for 
the service-connected seizure disorder from August 5, 1997.  
Indeed, at his August 2008 hearing before the undersigned, he 
indicated that he was seeking an evaluation in excess of 10 
percent from October 2006 forward.

A complete transcript of the August 2008 hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veteran has been receiving regular treatment for his 
service-connected seizure disorder.  He maintains that he is 
entitled to an evaluation in excess of 10 percent from 
October 2006.  The Board, however, is not in the position to 
assess the medical evidence for the purpose of determining 
whether the Veteran has suffered any recent major or minor 
seizures.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Thus, 
the RO must seek, after obtaining the necessary release, all 
post-December 2007 medical records from the neurologist C.J. 
Marrero, M.D. of Latrobe, PA after which it must schedule a 
VA neurologic examination as detailed below.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After securing the requisite release, 
make reasonable efforts to obtain records 
from Dr. Marrero dated from December 2007 
to the present.

2.  Schedule a VA neurologic examination.  
The examiner should be asked to enumerate 
all symptoms and manifestations of the 
service-connected seizure disorder and to 
assess the severity of each.  Next, the 
examiner must determine whether the 
Veteran suffered any major and/or minor 
seizures from October 2004 to the 
present.  If so, the date (month and 
year) of each such incident should be 
recorded.  The examiner should review 
pertinent documents in the claims file in 
conjunction with the examination and 
provide a rationale for all opinions and 
conclusions.  The examination report 
should indicate whether the claims file 
was reviewed.  

3.  Undertake any other development 
deemed necessary and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

